Citation Nr: 0529243	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  03-32 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.

3.  Entitlement to service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from October 1942 to November 
1945.  He died in December 2002.  The appellant is the 
veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma which established basic eligibility to Dependents' 
Educational Assistance; but denied service connection for the 
cause of the veteran's death, entitlement to DIC under 
38 U.S.C.A. § 1318, entitlement to accrued benefits and 
entitlement to service-connected burial benefits.

The appellant and her daughter testified at a personal 
hearing before the undersigned at the RO in August 2004.  A 
transcript of their testimony has been associated with the 
claims file.  

In a decision promulgated in November 2004, the Board denied 
entitlement to accrued benefits.  The remaining issues on 
appeal were remanded to the Appeals Management Center (AMC) 
for additional development and adjudicative action.  

In a March 2005 Supplemental Statement of the Case (SSOC), 
the AMC most recently affirmed the determination previously 
entered, and the case was returned to the Board for further 
appellate review.

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2004).


FINDINGS OF FACT

1. At the time of the veteran's death, service connection was 
in effect for epidermophytosis, evaluated as 50 percent 
disabling; amputation of all toes of the left foot, evaluated 
as 30 percent disabling; and a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU) had been assigned since March 1, 1995.

2. The veteran's TDIU rating was not in effect for 10 years 
immediately prior to the date of his death. 

3. The initial Certificate of Death listed the immediate 
cause of death as metabolic imbalance, due to anorexia and 
severe dementia; and hypothyroidism was listed as a 
significant medical condition not directly contributing to 
death.  

4. An amended Certificate of Death lists the immediate cause 
of death as metabolic imbalance, due to anorexia, 
osteomyelitis, and severe dementia; and hypothyroidism was 
listed as a significant medical condition not directly 
contributing to death.

5. A service-connected disability did not cause or 
contributed to the cause of the veteran's death.

CONCLUSIONS OF LAW

1. A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death. 38 
U.S.C.A. §§ 1310, 5107(b) (West 2002); 38 C.F.R. § 3.312 
(2005).

2. The criteria for entitlement to dependency and indemnity 
compensation have not been met. 38 U.S.C.A. §§ 1318, 5107(b) 
(West 2002); 38 C.F.R. § 3.22 (2005).

3. The criteria for entitlement to additional burial benefits 
based on service-connected death have not been met.  38 
U.S.C.A. §§ 2302, 2303, 2307, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.312, 3.1600 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the VCAA notice by letters in November 2003 and 
December 2004, followed the initial adjudication.  The 
notices included the type of evidence needed to substantiate 
the claims for service connection for the cause of the 
veteran's death, entitlement to DIC, and service-connected 
burial benefits.  In addition, the RO informed the appellant 
about the information and evidence that VA would obtain.  In 
the November 2003 letter, the appellant was also informed 
about the information and evidence she was expected to 
provide.  In the December 2004 letter, the appellant was 
notified to submit all evidence in her possession that 
pertained to her claims. 

Although the timing of the VCAA notice did not comply with 
the requirement that the notice must precede the 
adjudication, the action of the RO described above, cured the 
procedural defect because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
her claim as she had the opportunity to submit additional 
argument and evidence, which she did and to address the 
issues at a hearing.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  For this reason, the appellant has not been 
prejudiced by the timing of the VCAA notice. 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the appellant has not identified 
additional evidence, and as there is otherwise no additional 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.

For above reasons, no further development is needed to ensure 
VCAA compliance.

Principles of Service Connection - Cause of Death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in service.  38 U.S.C.A. § 1110.  



Factual Background 

At the time of the veteran's death, service connection was in 
effect for epidermophytosis, evaluated as 50 percent 
disabling; amputation of all toes of the left foot, evaluated 
as 30 percent disabling; and a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU) had been assigned since March 1, 1995.

The service medical records show that the veteran was treated 
for a fungal infection of the feet.  Service connection for 
this disability was granted in November 1945, and an initial 
rating of 10 percent was assigned.

In the 1950s, the disability rating was increased to 30 
percent. 

In a February 1995 rating decision, the rating was increased 
to 50 percent, and secondary service-connection was granted 
for amputation of all the toes of the left foot, which was 
rated 30 percent disabling.  In a June 1995 rating decision, 
the RO granted a TDIU, effective from March 1, 1995.  These 
ratings were in effect at the time of the veteran's death.  

A copy of the death certificate shows that the veteran died 
at home in December 2002.  As noted above, the initial death 
certificate listed the immediate cause of death as metabolic 
imbalance, due to  anorexia and severe dementia; and 
hypothyroidism was listed as a significant medical condition 
not directly contributing to death.  

A copy of an amended Certificate of Death was received in May 
2003, which listed the immediate cause of death as metabolic 
imbalance, due to anorexia, osteomyelitis, and severe 
dementia; and hypothyroidism was listed as a significant 
medical condition not directly contributing to death.

VA records from a VA prosthetic/orthotic center, dating from 
1998 to November 2002, disclose that the veteran was fitted 
with a partial foot prosthesis after the amputation of his 
left toes in 1994, and that he wore orthotic shoes, which 
were periodically replaced.  Entries from July 1999 note that 
the veteran's new shoes were making his feet sore.  The pain 
was in the first metatarsal head.  In July 2002, the veteran 
was fitted with new shoes.  In an entry, dated November 6, 
2002, it was noted that the veteran's daughter had notice 
something like a blood blister on the veteran's right great 
toe.  It was determined that the insert was short and that it 
would be replaced.  In a November 13, 2002, entry, it was 
noted that the veteran's daughter had reported that the 
affected great toe was looking better.  On November 25, 2002, 
she indicated that the toe was not any better.  

In August 2003, a VA physician, who had reviewed the 
veteran's file, including the service medical records, 
expressed the opinion that the cause of the veteran's death 
was not likely due to the transmetatarsal amputation of the 
left foot due to osteomyelitis.  The physician commented that 
the record did not show that the veteran had osteomyelitis 
after 1994, when he had the amputation. 

In a November 2003 statement, D.D.G., D.P.M., reported that 
in October 2002 the veteran had sores on his right foot and 
he was wearing a poorly fitted insert.    According to the 
doctor, in November 2002, the veteran had exposed bone from 
the ulcer site, which was clinically osteomyelitis.  The 
doctor expressed the opinion that it was very highly probable 
that the insert caused the ulcerations, which did not to 
heal due to the veteran's vascular condition, resulting in 
osteomyelitis, which, according to the death certificate, was 
one of the contributory causes of the 
veteran's death. 

Records of D.D.G., D.P.M., dated in December 2002 about two 
weeks before the veteran died, disclose that the veteran was 
receiving wound care and the veteran was advised to call 
before his next follow-up in a week, if any problems arose. 

In January 2004, a VA physician, who reviewed the claims 
file, including the medical opinions summarized above, stated 
that the record showed that the veteran had ischemic vascular 
disease, dating to May 2002 , manifested by a hole and a 
fissure in the toe, and that there was no reasonable causal 
relationship between the shoe insert and the cause of the 
veteran's death. 

At her personal hearing in August 2004, the appellant 
testified that the certifying physician, who completed the 
death certificate, simply forgot to include osteomyelitis on 
the initial death certificate issued in December 2002.  That 
error, the appellant testified, led to the amended death 
certificate which was issued in April 2003.

In a September 2004 letter, the physician, who signed the 
death certificates, stated that the osteomyelitis contributed 
to a slow deterioration of the veteran's state of health with 
the onset of anorexia, significant weight loss, and poor 
nutrition that eventually led to his death.  The physician 
stated that the osteomyelitis was brought about as a 
complication from a recurrent chronic fungal infection of the 
feet. 

In November 2004, the Board remanded the case to allow the 
appellant to submit additional evidence in support of her 
claims, but no additional evidence has been received or 
identified. 

Analysis 

Service-connection was not in effect for osteomyelitis, but 
for epidermophytosis.  Historically, the veteran had a 
chronic left foot fungal infection and he developed 
osteomyelitis as a complication of the fungal infection, 
resulting in the amputation of the toes of the left foot.  

The evidence in favor of the claim consists of the statement 
of the physician, who signed the death certificates.  The 
physician stated that the osteomyelitis contributed to a slow 
deterioration of the veteran's state of health with the onset 
of anorexia, significant weight loss, and poor nutrition that 
eventually led to his death.  The physician stated that the 
osteomyelitis was brought about as a complication from a 
recurrent chronic fungal infection of the feet, which is not 
shown by the medical evidence of record.  Therefore, the 
Board does not find the statement persuasive on the question 
of a nexus between the veteran's service-connected 
epidermophytosis and the cause of his death.

As for the statement of D.D.G., D.PM., who expressed the 
opinion that there was a very high probability that the 
veteran's osteomyelitis resulted from improperly fitted 
inserts which caused ulceration of the foot, the explanation 
does not account for the multiple, nonservice-connected 
medical problems, such as hypothyroidism and pernicious and 
the medications for them that likely weakened his immune 
system.  Also, the opinion does not account for the fact that 
two weeks before the veteran's death he was being treated for 
osteomyelitis, and there was no indication that osteomyelitis 
was life threatening as the veteran was being treated and he 
was to be seen in a week.  There is no other medical evidence 
that goes to the extent of osteomyelitis after this and the 
veteran died at home.  Moreover, the law makes clear that it 
is not sufficient to show that a disability casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  As the contemporaneous medical records do not support 
osteomyelitis as causing the veteran's death, the Board does 
not find the doctor's opinion persuasive on the question of a 
nexus between the veteran's service-connected 
epidermophytosis and the cause of his death. 

The evidence against the claim consists of the two VA 
physicians, who after a review of the record, expressed the 
opinion that there was no causal relationship between the 
veteran's service-connected disabilities and the cause of the 
veteran's death.  Moreover, one VA physician commented that 
the veteran not only had ischemic vascular disease, but his 
immune response was decreased due to medications taken for 
nonservice-connected disabilities such as rheumatoid 
arthritis.  He stated that the ischemic vascular disease and 
the decreased immune response were the reasons for the slow, 
inadequate healing of the foot ulcer.  The physician 
unequivocally found it less than reasonable to attribute the 
cause of the veteran's death to a service-connected 
disability. 

Without the medical evidence to support their opinions, the 
Board finds that the opinions favorable to the claim are 
outweighed by the opinions of the VA physicians, who also did 
not find any medical evidence of a nexus between 
osteomyelitis and service-connected epidermophytosis and the 
cause of the veteran's death. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

Dependency and Indemnity Compensation 

If, as here, the veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to dependency and indemnity compensation under 38 U.S.C.A. § 
1318, if at the time of the veteran's death, the veteran had 
a service connected disability rated totally disabling 
continuously for a period of 10 or more years immediately 
preceding his death.

The record shows that the veteran was rated total disabled 
due to service-connected disabilities since March 1, 1995, 
and he died in December 2002.  As such, the veteran was not 
in receipt of a 100 percent disability rating for service-
connected disabilities for the statutory period of time prior 
to his death, that is, a 100 percent rating for at least 10 
years prior to his death.  



Burial Benefits

The appellant has been reimbursed for $600.00 of burial 
expenses, which is the allowance for a veteran whose death 
was not related to service or to a service-connected 
disability.  

If a veteran dies as a result of a service-connected 
disability, additional burial benefits may be paid.  38 
C.F.R. § 3.1600(a). 

As service connection for the cause of the veteran's death 
has not been established, the appellant is not eligible for 
increased burial benefits at the rate allowed for service-
connected cause of death.  38 U.S.C. §§ 2302, 2307, 2308; 38 
C.F.R. § 3.1601(a).  Thus, entitlement to service-connected 
burial benefits is denied by operation of law.  

In this case, the appellant has received the burial benefits 
to which she is entitled and warrants no additional burial 
benefits under the law.  

ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 is denied.

Additional burial benefits based on service connection for 
the cause of the veteran's death are denied.

____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


